                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for Hilcorp Alaska, LLC.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                              UNITED STATES DISTRICT COURT
                                                                                               FOR THE DISTRICT OF ALASKA
STOEL RIVES LLP




                                                                     COOK INLETKEEPER and CENTER                        No.: 3:19-cv-00238-SLG
                                                                     FOR BIOLOGICAL DIVERSITY,

                                                                                                      Plaintiffs,

                                                                            v.

                                                                     WILBUR ROSS, Secretary of
                                                                     Commerce; JIM BALSIGER, Regional
                                                                     Administrator of National Marine
                                                                     Fisheries Service; NATIONAL
                                                                     MARINE FISHERIES SERVICE,

                                                                                                    Defendants.


                                                                        INTERVENOR-DEFENDANT’S ANSWER TO AMENDED COMPLAINT




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                      1


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 1 of 33
                                                                           Intervenor-Defendant Hilcorp Alaska, LLC (“Hilcorp”) answers Plaintiffs’

                                                                    Amended Complaint for Declaratory and Injunctive Relief as follows, in paragraphs

                                                                    numbered to correspond to the paragraph numbers in the Amended Complaint.

                                                                                                         INTRODUCTION

                                                                           1.     Paragraph 1 states plaintiffs’ characterization of the litigation and therefore

                                                                    does not require a response.

                                                                           2.     In response to paragraph 2, Hilcorp admits that seismic surveys can be used
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    to locate oil and gas reserves beneath the ocean floor. The remaining allegations of
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    paragraph 2 are vague, ambiguous, and speculative, and are therefore denied.
STOEL RIVES LLP




                                                                           3.     Paragraph 3 states plaintiffs’ characterization of the incidental take

                                                                    regulations and associated final rule at issue in this lawsuit (“ITR”), which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                           4.     Paragraph 4 states plaintiffs’ characterization of subjects addressed in the

                                                                    ITR and related environmental review documents, which requires no response as the ITR

                                                                    and related documents speak for themselves. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR and related documents, Hilcorp denies them.

                                                                           5.     Paragraph 5 states plaintiffs’ characterization of the ITR, which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    2


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 2 of 33
                                                                           6.     Paragraph 6 states plaintiffs’ characterization of the ITR, which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                           7.     Paragraph 7 states plaintiffs’ characterization of the ITR, which requires no

                                                                    response as the ITR speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                    with the ITR, Hilcorp denies them.

                                                                           8.     Paragraph 8 states plaintiffs’ characterization of the position of the Marine
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Mammal Commission, which requires no response as the Marine Mammal Commission’s
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    position speaks for itself. To the extent plaintiffs’ allegations are inconsistent with the
STOEL RIVES LLP




                                                                    position of the Marine Mammal Commission, Hilcorp denies them. Hilcorp is without

                                                                    information sufficient to form a belief as to the truth of the remaining allegations in

                                                                    paragraph 8 and therefore denies them.

                                                                           9.     Paragraph 9 states plaintiffs’ characterization of National Marine Fisheries

                                                                    Service (“NMFS”) documents, which requires no response as the NMFS documents

                                                                    speak for themselves. To the extent plaintiffs’ allegations are inconsistent with the NMFS

                                                                    documents, Hilcorp denies them.

                                                                           10.    Paragraph 10 states plaintiffs’ characterizations of the 2016 Recovery Plan

                                                                    for the Cook Inlet beluga whale (“Recovery Plan”), which require no response as the

                                                                    Recovery Plan speaks for itself. To the extent plaintiffs’ allegations are inconsistent with

                                                                    the Recovery Plan, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     3


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 3 of 33
                                                                           11.    Paragraph 11 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           12.    The first sentence of paragraph 12 states plaintiffs’ characterization of the

                                                                    ITR, which requires no response as the ITR speaks for itself. Hilcorp denies the

                                                                    remaining allegations of paragraph 12.

                                                                           13.    Paragraph 13 states plaintiffs’ characterization of their claims and requested
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    relief and therefore does not require a response.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                  JURISDICTION AND VENUE
STOEL RIVES LLP




                                                                           14.    In response to paragraph 14, Hilcorp states that the Court’s jurisdiction is a

                                                                    matter of law which does not require a response, and further states that the cited federal

                                                                    laws speak for themselves.

                                                                           15.    In response to paragraph 15, Hilcorp states that the question of venue is a

                                                                    matter of law which does not require a response, and further states that the cited federal

                                                                    law speaks for itself.

                                                                                                               PLAINTIFFS

                                                                           16.    Hilcorp is without information sufficient to form a belief as to the truth of

                                                                    the allegations in paragraph 16 and therefore denies them.

                                                                           17.    Hilcorp is without information sufficient to form a belief as to the truth of

                                                                    the allegations in paragraph 17 and therefore denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     4


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 4 of 33
                                                                           18.    The first sentence of paragraph 18 states plaintiffs’ characterization of their

                                                                    claims and therefore does not require a response. Hilcorp is without information

                                                                    sufficient to form a belief as to the truth of the remaining allegations in paragraph 18 and

                                                                    therefore denies them.

                                                                           19.    Hilcorp denies the allegations of paragraph 19.

                                                                           20.    Hilcorp denies the allegations of paragraph 20.

                                                                                                           DEFENDANTS
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           21.    In response to paragraph 21, Hilcorp admits that Wilbur Ross is the
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    Secretary of the U.S. Department of Commerce with all responsibilities prescribed by
STOEL RIVES LLP




                                                                    applicable law.

                                                                           22.    In response to paragraph 22, Hilcorp admits that Jim Balsiger is the

                                                                    Regional Administrator for NMFS Alaska Regional Office with all responsibilities

                                                                    prescribed by applicable law.

                                                                           23.    In response to paragraph 23, Hilcorp admits that NMFS is a subdivision of

                                                                    the National Oceanic and Atmospheric Administration, which is an agency within the

                                                                    U.S. Department of Commerce and with the authority provided by applicable law.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   5


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 5 of 33
                                                                                                     LEGAL BACKGROUND

                                                                                                 Marine Mammal Protection Act

                                                                           24.    Paragraph 24 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           25.    Paragraph 25 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    inconsistent with applicable law, Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           26.    Paragraph 26 states plaintiffs’ characterizations of law, which require no
STOEL RIVES LLP




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           27.    Paragraph 27 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           28.    Paragraph 28 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           29.    Paragraph 29 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    6


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 6 of 33
                                                                           30.    Paragraph 30 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           31.    Paragraph 31 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           32.    Paragraph 32 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           33.    Paragraph 33 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           34.    Paragraph 34 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                                                      Endangered Species Act

                                                                           35.    Paragraph 35 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    7


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 7 of 33
                                                                           36.    Paragraph 36 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           37.    Paragraph 37 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           38.    Paragraph 38 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           39.    Paragraph 39 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           40.    Paragraph 40 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           41.    Paragraph 41 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    8


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 8 of 33
                                                                           42.    Paragraph 42 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           43.    Paragraph 43 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           44.    Paragraph 44 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           45.    Paragraph 45 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           46.    Paragraph 46 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           47.    Paragraph 47 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    9


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 9 of 33
                                                                           48.    Paragraph 48 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           49.    Paragraph 49 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           50.    Paragraph 50 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           51.    Paragraph 51 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           52.    Paragraph 52 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                                                National Environmental Policy Act

                                                                           53.    Paragraph 53 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   10


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 10 of 33
                                                                           54.    Paragraph 54 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           55.    Paragraph 55 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           56.    Paragraph 56 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                           57.    Paragraph 57 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           58.    Paragraph 58 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           59.    Paragraph 59 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   11


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 11 of 33
                                                                           60.    Paragraph 60 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           61.    Paragraph 61 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           62.    Paragraph 62 states plaintiffs’ characterizations of law, which require no
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with applicable law, Hilcorp denies them.
STOEL RIVES LLP




                                                                                                  Administrative Procedure Act

                                                                           63.    Paragraph 63 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           64.    Paragraph 64 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                           65.    Paragraph 65 states plaintiffs’ characterizations of law, which require no

                                                                    response as the applicable law speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with applicable law, Hilcorp denies them.

                                                                                                               FACTS

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   12


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 12 of 33
                                                                                                         Cook Inlet, Alaska

                                                                            66.    In response to paragraph 66, Hilcorp admits that Cook Inlet is a semi-

                                                                    enclosed tidal estuary fed by several rivers in southcentral Alaska, and that national

                                                                    parks, wildlife refuges, state parks, and various ecosystems are located within the Cook

                                                                    Inlet watershed. Hilcorp is without information sufficient to form a belief as to the truth

                                                                    of the remaining allegations of paragraph 66 and therefore denies them.

                                                                            67.    In response to paragraph 67, Hilcorp admits that the Cook Inlet watershed
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    provides habitat for numerous species of wildlife. Hilcorp is without information
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    sufficient to form a belief as to the truth of the remaining allegations of paragraph 66 and
STOEL RIVES LLP




                                                                    therefore denies them.

                                                                            68.    Hilcorp admits the allegations in paragraph 68.

                                                                            69.    Hilcorp admits the allegations in the first and second sentences of

                                                                    paragraph 69 regarding historic oil production in Cook Inlet. The allegations in the third

                                                                    sentence of paragraph 69 are vague, ambiguous, and speculative, and are therefore

                                                                    denied.

                                                                            70.    In response to the first sentence of paragraph 70, Hilcorp admits that in

                                                                    2017 it bought 14 leases in Cook Inlet. Hilcorp is without information sufficient to form a

                                                                    belief as to the truth of the remaining allegations in paragraph 70 and therefore denies

                                                                    them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   13


                                                                              Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 13 of 33
                                                                           71.    Paragraph 71 states plaintiffs’ characterizations of BOEM’s OCS Gas

                                                                    Leasing Plan, which requires no response as the applicable Gas Leasing Plan speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with BOEM’s OCS Gas

                                                                    Leasing Plan, Hilcorp denies them.

                                                                           72.    In response to paragraph 72, Hilcorp admits that in February 2017, it

                                                                    discovered a natural gas leak in one of the underwater pipelines it operates in Cook Inlet

                                                                    that was caused by the tidal movement of rocks against the pipeline. Hilcorp further
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    admits that, after the leak was discovered, Hilcorp promptly initiated inspection and
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    repair protocols and the leak was repaired as soon as weather and safety conditions
STOEL RIVES LLP




                                                                    allowed. Hilcorp denies the remaining allegations of paragraph 72.

                                                                           73.    Paragraph 73 states plaintiffs’ characterizations of federal and state

                                                                    documents, which require no response as the applicable federal and state documents

                                                                    speak for themselves. To the extent plaintiffs’ allegations are inconsistent with applicable

                                                                    federal and state documents, Hilcorp denies them.

                                                                           74.    Paragraph 74 states plaintiffs’ characterizations of BP’s August 2019

                                                                    announcement about its Alaska assets, which require no response as the announcement

                                                                    speaks for itself. To the extent plaintiffs’ allegations are inconsistent with that

                                                                    announcement, Hilcorp denies them.

                                                                                              Marine Mammals in the Project Area




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    14


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 14 of 33
                                                                            75.   Paragraph 75 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                            76.   Paragraph 76 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                            77.   The allegations in paragraph 77 are overly broad, vague, ambiguous, and
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    speculative, and are therefore denied. Hilcorp further avers that the subjects addressed in
STOEL RIVES LLP




                                                                    paragraph 77 are addressed in the ITR, the content of which speaks for itself.

                                                                            78.   The allegations in the first sentence of paragraph 78 are vague and

                                                                    ambiguous, and are therefore denied. Hilcorp is without information sufficient to form a

                                                                    belief as to the truth of the remaining allegations in paragraph 78 and therefore denies

                                                                    them.

                                                                            79.   The allegations in paragraph 79 are vague, ambiguous, and speculative, and

                                                                    are therefore denied.

                                                                            80.   The allegations in paragraph 80 are vague, ambiguous, and speculative, and

                                                                    are therefore denied.

                                                                            81.   In response to the first sentence of paragraph 81, Hilcorp admits that there

                                                                    are five distinct population segments of beluga whales. The second sentence of paragraph

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   15


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 15 of 33
                                                                    81 is vague and ambiguous, and is therefore denied. In response to the third sentence of

                                                                    paragraph 81, Hilcorp admits that the Cook Inlet beluga whale is listed as endangered

                                                                    under the federal Endangered Species Act. Hilcorp is without information sufficient to

                                                                    form a belief as to the truth of the remaining allegations in paragraph 81 and therefore

                                                                    denies them.

                                                                           82.     In response to paragraph 82, Hilcorp admits that beluga whales are white in

                                                                    color and move between salt water and fresh water. The remaining allegations of
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    paragraph 82 are vague and ambiguous, and are therefore denied.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           83.     In response to paragraph 83, Hilcorp admits that beluga whales can be
STOEL RIVES LLP




                                                                    present in Cook Inlet at any time of the year. The remaining allegations of paragraph 83

                                                                    are vague and ambiguous, and are therefore denied.

                                                                           84.     In response to paragraph 84, Hilcorp admits that Cook Inlet beluga whales

                                                                    can eat a range of foods and can exhibit site fidelity. Hilcorp is without information

                                                                    sufficient to form a belief as to the truth of the remaining allegations in paragraph 84 and

                                                                    therefore denies them.

                                                                           85.     Paragraph 85 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   16


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 16 of 33
                                                                            86.   Paragraph 86 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                            87.   The first sentence of paragraph 87 states plaintiffs’ characterizations of

                                                                    NMFS’ actions, which require no response as the applicable NMFS actions speak for

                                                                    themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    NMFS actions, Hilcorp denies them. Hilcorp is without information sufficient to form a
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    belief as to the truth of the allegations in the second sentence in paragraph 87 and
STOEL RIVES LLP




                                                                    therefore denies them. The allegations in the third sentence of paragraph 87 are vague

                                                                    and ambiguous, and are therefore denied.

                                                                            88.   Paragraph 88 states plaintiffs’ characterizations of NMFS’ actions, which

                                                                    require no response as the applicable NMFS actions speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the applicable NMFS actions, Hilcorp denies

                                                                    them.

                                                                            89.   Paragraph 89 states plaintiffs’ characterizations of NMFS’ actions, which

                                                                    require no response as the applicable NMFS actions speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the applicable NMFS actions, Hilcorp denies

                                                                    them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   17


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 17 of 33
                                                                           90.    The first sentence of paragraph 90 states plaintiffs’ characterizations of

                                                                    NMFS documents, which require no response as the applicable NMFS documents speak

                                                                    for themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable

                                                                    NMFS documents, Hilcorp denies them. The remaining allegations in paragraph 90 states

                                                                    plaintiffs’ characterizations of NMFS’ actions, which require no response as the

                                                                    applicable NMFS actions speak for themselves. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the applicable NMFS actions, Hilcorp denies them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           91.    Paragraph 91 states plaintiffs’ characterizations of NMFS documents,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    which require no response as the applicable NMFS documents speak for themselves. To
STOEL RIVES LLP




                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           92.    Paragraph 92 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           93.    Paragraph 93 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   18


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 18 of 33
                                                                           94.    Paragraph 94 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           95.    Paragraph 95 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           96.    Paragraph 96 states plaintiffs’ characterizations of NMFS documents,
STOEL RIVES LLP




                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           97.    Paragraph 97 states plaintiffs’ characterizations of NMFS documents,

                                                                    which require no response as the applicable NMFS documents speak for themselves. To

                                                                    the extent plaintiffs’ allegations are inconsistent with the applicable NMFS documents,

                                                                    Hilcorp denies them.

                                                                           98.    The first sentence of paragraph 98 states plaintiffs’ characterizations of

                                                                    Marine Mammal Commission documents, which require no response as the applicable

                                                                    Marine Mammal Commission documents speak for themselves. To the extent plaintiffs’

                                                                    allegations are inconsistent with the applicable Marine Mammal Commission documents,

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   19


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 19 of 33
                                                                    Hilcorp denies them. Hilcorp is without information sufficient to form a belief as to the

                                                                    truth of the allegations in the second sentence in paragraph 98 and therefore denies them.

                                                                    The Fisheries Service’s Incidental Take Regulations and Related Decisions

                                                                            99.    Paragraph 99 states plaintiffs’ characterizations of Hilcorp’s application,

                                                                    which requires no response as the applicable application speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the applicable application, Hilcorp denies

                                                                    them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                            100.   Paragraph 100 states plaintiffs’ characterization of their claims in the
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    litigation and therefore does not require a response.
STOEL RIVES LLP




                                                                    The Incidental Take Regulations and Letters of Authorization

                                                                            101.   Paragraph 101 states plaintiffs’ characterizations of the ITR and a Letter of

                                                                    Authorization (“LOA”), which require no response as the ITR and LOA speak for

                                                                    themselves. To the extent plaintiffs’ allegations are inconsistent with the ITR and LOA,

                                                                    Hilcorp denies them.

                                                                            102.   Paragraph 102 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                            103.   Paragraph 103 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    20


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 20 of 33
                                                                           104.   Paragraph 104 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           105.   Paragraph 105 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           106.   Paragraph 106 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           107.   Paragraph 107 states plaintiffs’ characterization of the ITR and LOA, which

                                                                    requires no response as the ITR and LOA speak for themselves. To the extent plaintiffs’

                                                                    allegations are inconsistent with the ITR and LOA, Hilcorp denies them.

                                                                           108.   Paragraph 108 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           109.   Paragraph 109 states plaintiffs’ characterizations of the ITR and LOA,

                                                                    which require no response as the ITR and LOA speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the ITR and LOA, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   21


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 21 of 33
                                                                           110.   Paragraph 110 states plaintiffs’ characterizations of the ITR and LOA,

                                                                    which require no response as the ITR and LOA speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the ITR and LOA, Hilcorp denies them.

                                                                           111.   Paragraph 111 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           112.   Paragraph 112 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           113.   Paragraph 113 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           114.   Paragraph 114 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           115.   Paragraph 115 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   22


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 22 of 33
                                                                           116.   Paragraph 116 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           117.   Paragraph 117 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           118.   Paragraph 118 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           119.   Paragraph 119 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           120.   Paragraph 120 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           121.   Paragraph 121 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   23


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 23 of 33
                                                                           122.   Paragraph 122 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           123.   Paragraph 123 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           124.   Paragraph 124 states plaintiffs’ characterization of the ITR, which requires
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    inconsistent with the ITR, Hilcorp denies them.
STOEL RIVES LLP




                                                                           125.   Paragraph 125 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           126.   Paragraph 126 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           127.   Paragraph 127 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   24


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 24 of 33
                                                                           128.   Paragraph 128 states plaintiffs’ characterization of the ITR, which requires

                                                                    no response as the ITR speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the ITR, Hilcorp denies them.

                                                                           129.   Paragraph 129 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding Hilcorp’s LOA, which requires no response as the applicable notice speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the applicable notice,

                                                                    Hilcorp denies them.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           130.   Paragraph 130 states plaintiffs’ characterization of a Federal Register notice
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    regarding Hilcorp’s LOA, which requires no response as the applicable notice speaks for
STOEL RIVES LLP




                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the applicable notice,

                                                                    Hilcorp denies them.

                                                                           131.   Paragraph 131 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding Hilcorp’s LOA, which requires no response as the applicable notice speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the applicable notice,

                                                                    Hilcorp denies them.

                                                                           132.   Paragraph 132 states plaintiffs’ characterization of NMFS’ actions, which

                                                                    requires no response as the applicable actions speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with NMFS’ actions, Hilcorp denies them.

                                                                           133.   Paragraph 133 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding Hilcorp’s LOA, which requires no response as the applicable notice speaks for

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    25


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 25 of 33
                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the applicable notice,

                                                                    Hilcorp denies them.

                                                                           134.   Paragraph 134 states plaintiffs’ characterization of a Federal Register notice

                                                                    regarding the ITR, which requires no response as the applicable notice and ITR speaks

                                                                    for themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable

                                                                    notice and ITR, Hilcorp denies them.

                                                                           135.   Paragraph 135 states plaintiffs’ characterization of a Federal Register notice
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    and Hilcorp’s LOA, which requires no response as the applicable notice and LOA speak
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    for themselves. To the extent plaintiffs’ allegations are inconsistent with the applicable
STOEL RIVES LLP




                                                                    notice and LOA, Hilcorp denies them.

                                                                           136.   Paragraph 136 states plaintiffs’ characterization of Hilcorp’s LOA, which

                                                                    requires no response as the LOA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the LOA, Hilcorp denies them.

                                                                    The Biological Opinion for the Incidental Take Regulations and Letters of
                                                                    Authorization

                                                                           137.   Paragraph 137 states plaintiffs’ characterization of the Biological Opinion

                                                                    at issue in this lawsuit, which requires no response as the Biological Opinion speaks for

                                                                    itself. To the extent plaintiffs’ allegations are inconsistent with the Biological Opinion,

                                                                    Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    26


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 26 of 33
                                                                           138.   Paragraph 138 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           139.   Paragraph 139 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           140.   Paragraph 140 states plaintiffs’ characterization of the Biological Opinion,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.
STOEL RIVES LLP




                                                                           141.   Paragraph 141 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           142.   Paragraph 142 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                           143.   Paragraph 143 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                  27


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 27 of 33
                                                                            144.   Paragraph 144 states plaintiffs’ characterization of the Biological Opinion,

                                                                    which requires no response as the Biological Opinion speaks for itself. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the Biological Opinion, Hilcorp denies them.

                                                                    The Environmental Assessment and Finding of No Significant Impact for the
                                                                    Incidental Take Regulations and Letters of Authorization

                                                                            145.   Paragraph 145 states plaintiffs’ characterization of the Environmental

                                                                    Assessment (“EA”) and Finding of No Significant Impact (“FONSI”) at issue in this

                                                                    lawsuit, which requires no response as the EA and FONSI speak for themselves. To the
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    extent plaintiffs’ allegations are inconsistent with the EA and FONSI, Hilcorp denies
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    them.
STOEL RIVES LLP




                                                                            146.   Paragraph 146 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                            147.   Paragraph 147 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                            148.   Paragraph 148 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   28


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 28 of 33
                                                                           149.    Paragraph 149 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                           150.    Paragraph 150 states plaintiffs’ characterization of public comments

                                                                    submitted to the agency, and NMFS’ response to those comments, which requires no

                                                                    response as the comments and agency response speak for themselves. To the extent

                                                                    plaintiffs’ allegations are inconsistent with the comments and agency response, Hilcorp
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           151.    Paragraph 151 states plaintiffs’ characterization of the EA, which requires
STOEL RIVES LLP




                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                           152.    Paragraph 152 states plaintiffs’ characterization of the EA, which requires

                                                                    no response as the EA speaks for itself. To the extent plaintiffs’ allegations are

                                                                    inconsistent with the EA, Hilcorp denies them.

                                                                           153.    Paragraph 153 states plaintiffs’ characterization of the FONSI, which

                                                                    requires no response as the FONSI speaks for itself. To the extent plaintiffs’ allegations

                                                                    are inconsistent with the FONSI, Hilcorp denies them.

                                                                                                  FIRST CLAIM FOR RELIEF

                                                                              (Violations of the MMPA and APA – Incidental Take Regulations)

                                                                           154.    Hilcorp admits and denies the allegations of paragraph 154 as stated above.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   29


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 29 of 33
                                                                           155.    Hilcorp denies the allegations of paragraph 155.

                                                                           156.    Hilcorp denies the allegations of paragraph 156.

                                                                           157.    Hilcorp denies the allegations of paragraph 157.

                                                                           158.    Hilcorp denies the allegations of paragraph 158.

                                                                           159.    Hilcorp denies the allegations of paragraph 159.

                                                                           160.    Hilcorp denies the allegations of paragraph 160.

                                                                                                 SECOND CLAIM FOR RELIEF
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                                  (Violations of the MMPA and APA – Letter of Authorization)
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           161.    Hilcorp admits and denies the allegations of paragraph 161 as stated above.
STOEL RIVES LLP




                                                                           162.    Hilcorp denies the allegations of paragraph 162.

                                                                           163.    Hilcorp denies the allegations of paragraph 163.

                                                                                                    THIRD CLAIM FOR RELIEF

                                                                                                   (Violations of the ESA and APA)

                                                                           164.    Hilcorp admits and denies the allegations of paragraph 164 as stated above.

                                                                           165.    Hilcorp denies the allegations of paragraph 165.

                                                                           166.    Hilcorp denies the allegations of paragraph 166.

                                                                           167.    Paragraph 167 states a conclusion of law, which requires no response as the

                                                                       applicable law speaks for itself. To the extent plaintiffs’ allegations are inconsistent

                                                                       with applicable law, Hilcorp denies them.

                                                                           168.    Hilcorp denies the allegations of paragraph 168.

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   30


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 30 of 33
                                                                                                  FOURTH CLAIM FOR RELIEF

                                                                                                  (Violations of the NEPA and APA)

                                                                           169.   Hilcorp admits and denies the allegations of paragraph 169 as stated above.

                                                                           170.   Hilcorp denies the allegations in the first sentence of paragraph 170. The

                                                                       second and third sentences of paragraph 170 state conclusions of law and

                                                                       characterizations of law, which require no response as the applicable law speaks for

                                                                       itself. To the extent plaintiffs’ allegations are inconsistent with applicable law,
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                       Hilcorp denies them.
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                           171.   Hilcorp denies the allegations of paragraph 171.
STOEL RIVES LLP




                                                                           172.   Hilcorp denies the allegations of paragraph 172.

                                                                           173.   Hilcorp denies the allegations in the first sentence of paragraph 173. The

                                                                       first clause of the second sentence of paragraph 173 states plaintiffs’ characterization

                                                                       of the EA, which requires no response as the EA speaks for itself. Hilcorp denies the

                                                                       remaining allegations in the second sentence of paragraph 173.

                                                                           174.   Hilcorp denies the allegations of paragraph 174.

                                                                                                      PRAYER FOR RELIEF

                                                                           Hilcorp denies that plaintiffs are entitled to any of the relief requested in the

                                                                    Complaint, including, but not limited to, the relief prayed for in paragraphs 1 through 8 of

                                                                    the Prayer for Relief.




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                    31


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 31 of 33
                                                                           Except as expressly admitted in this Answer, Hilcorp denies each and every

                                                                    allegation contained in plaintiffs’ Amended Complaint and the whole thereof.

                                                                                           HILCORP’S AFFIRMATIVE DEFENSES

                                                                           Hilcorp asserts the following affirmative defenses:

                                                                           1. Plaintiffs have failed to state a claim for which relief may be granted.

                                                                           2. Plaintiffs lack standing to bring their claims.

                                                                           3. This Court lacks jurisdiction over some or all of plaintiffs’ claims.
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                           4. Some or all of plaintiffs’ claims are barred by the doctrines of ripeness, laches,
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                               or exhaustion of administrative remedies.
STOEL RIVES LLP




                                                                           5. Hilcorp reserves the right to amend or supplement these affirmative defenses

                                                                               as appropriate.

                                                                           WHEREFORE, Hilcorp, having fully answered the allegations contained in

                                                                    plaintiffs’ Amended Complaint, respectfully requests that this Court enter a judgment

                                                                    dismissing the Amended Complaint with prejudice, and awarding such other and further

                                                                    relief as may be just and warranted.

                                                                     DATED: October 24, 2019
                                                                                                               STOEL RIVES LLP

                                                                                                               By: /s/ Ryan P. Steen
                                                                                                                  RYAN P. STEEN (Bar No. 0912084)
                                                                                                                  JASON T. MORGAN (Bar No. 1602010)
                                                                                                                  JAMES C. FELDMAN (Bar No. 1702003)

                                                                                                                   Attorneys for Hilcorp Alaska, LLC

                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                   32


                                                                            Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 32 of 33
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on October 24, 2019, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-00238-SLG

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                    Julie Teel Simmonds - Email: jteelsimmonds@biologicaldiversity.org
                                                                    Kassia Siegel - Email: ksiegel@biologicaldiversity.org
                                                                    Kristen Monsell - Email: kmonsell@biologicaldiversity.org
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                                                /s/ Ryan P. Steen
                                                                                                                Ryan P. Steen
STOEL RIVES LLP




                                                                    104058098.1 0066502-00011




                                                                    Cook Inletkeeper, et al. v. Ross, et al.
                                                                    Case No. 3:19-cv-00238-SLG                     33


                                                                              Case 3:19-cv-00238-SLG Document 30 Filed 10/24/19 Page 33 of 33
